Citation Nr: 1206846	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  11-26 137	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at St. Joseph's Hospital from July 12 to 13, 2010.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from June 2007 to July 2008 and had prior reserve service.

This appeal to the Board of Veterans' Appeals (Board) is from May 2011 determinations by the Department of Veterans Affairs Medical Center (VAMC) in Canandaigua, New York.  


FINDING OF FACT

On January 31, 2012, prior to the promulgation of a decision in this appeal, the Board learned that VA has approved payment of the medical expenses at issue.


CONCLUSION OF LAW

There is no remaining case or controversy concerning these expenses.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As already alluded to, this case comes to the Board on appeal from May 2011 decisions of the Canandaigua VAMC that denied the appellant's claim for payment or reimbursement of the unauthorized medical expenses he had incurred from July 12 to 13, 2010 at St. Joseph's Health Center.

Under 38 U.S.C.A. § 1725, pursuant to the Veterans Millennium Health Care and Benefits Act (Millennium Act), payment or reimbursement of non-VA emergency medical services for non-service-connected disorders for Veterans without insurance is available if certain conditions are met.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-17.1008.  Another statute, 38 U.S.C.A. § 1728, authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a 
service-connected disability.

Recently, in January 2012, prior to the promulgation of a decision in this appeal, the Board received notification from the VAMC in Albany, New York, that the appellant's claim for payment or reimbursement of the medical expenses he incurred at St. Joseph's Health Center from July 12 to 13, 2010 had been granted under the Millennium Act.

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to the Veterans or the dependents or survivors of Veterans.  38 U.S.C.A. § 511(a).  The Board, however, may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).

Here, VA has approved payment of the unauthorized medical expenses in question.  So there is no question or controversy remaining concerning this claim, and there is no further jurisdiction to act on this claim.  The relief sought on appeal has been accomplished without the need for action by the Board.  38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101.  See also Thomas v. Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. Brown, 8 Vet. App. 365, 367-68 (1995); Bond v. Derwinski, 2 Vet. App. 376, 377 (1992).  Hence, there remain no allegations of errors of fact or law for appellate consideration, and the appeal is dismissed.


ORDER

The appeal is dismissed.


		
KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


